By the Court :
¥e decide in this case that the defendants were not entitled to have the plaintiffs’ bill dismissed for want of prosecution, unless they had given ten days’ notice to the plaintiffs’ *589solicitor of the filing of their answer. That notice may be given either at the time of filing the answer or at any time subsequently. The ten days are to be counted from the time of service of notice upon the plaintiff’s solicitor. If the defendant has neglected to give the notice after having filed his answer, and the plaintiff chooses to set the cause down upon the bill and answer for hearing, he can do so, and the same privilege belongs to the defendant, and that without notice. The setting the cause down for hearing is notice itself.
The order appealed from must be affirmed.